Advisory Action
Acknowledged is the applicant’s after-final response filed on August 11, 2022.
The applicant contends:
(1) Regarding claim 1, Atwal does not teach the claimed feature of an insert which “comprises elastomeric material or plastic material.” Rather, the reference discloses an insert formed of “mouldable putty” comprising a metal powder. It is likely that this putty contains a clay, which is not an elastomeric material (p. 8).
(2) Regarding claim 12, Atwal appears to teach only a single gas source flow line, whereas the claim recites three distinct flow lines (p. 9).
In response,
(1) The examiner notes that the primary definition of “elastomeric” is possessing the property of elasticity or flexibility. Surely, a compound which is “mouldable” satisfies these characteristics. If, by “elastomeric,” the applicant seeks to denote a specific material composition, the examiner prescribes reciting said composition precisely.
(2) Ackerman, the secondary reference, establishes the advantage of performing an oxygen treatment following the supply of the first precursor [0046]. Further, Atwell teaches the supply of an inert gas to prevent diffusion between the inner and outer surfaces of the turbine [0037]. Necessarily, given that each of these three fluids is provided separately, dedicated flow lines would be required for each. 
The rejections are maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716